 

Exhibit 10.2

 

SURO CAPITAL CORP.

(a Maryland corporation)

 

 

AMENDMENT NO. 1 TO

AT-THE-MARKET SALES AGREEMENT

 

 

 

September 23, 2020

BTIG, LLC

600 Montgomery Street, 6th Floor

San Francisco, CA 94111

 

JMP Securities LLC

600 Montgomery Street, 11th Floor

San Francisco, CA 94111

 

Ladenburg Thalmann & Co. Inc.

277 Park Avenue, 26th Floor

New York, New York 10172

 

 

Ladies and Gentlemen:

 

This Amendment No. 1, dated September 23, 2020 (the “Amendment”), is to the
At-the-Market Sales Agreement, dated July 29, 2019 (the “Sales Agreement”), by
and among SuRo Capital Corp., a Maryland corporation (the “Company”), BTIG, LLC
(“BTIG”), JMP Securities LLC (“JMP”) and Ladenburg Thalmann & Co. Inc.
(“Ladenburg” and, together with BTIG and JMP, the “Agents” and each, an
“Agent”).

 

WHEREAS, the Company and the Agents desire to amend the Sales Agreement to
increase the maximum amount of shares of the Common Stock (as defined below)
that may be issued and sold through the Agents, acting as agents and/or
principals, from an aggregate offering price of up to $50,000,000 to an
aggregate offering price of up to $150,000,000.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Amendment and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Amendment, intending to be
legally bound, hereby amend the Sales Agreement and agree as follows:

 

The first paragraph of Section 1 of the Sales Agreement is replaced in its
entirety with the following:

 



 

 

 

“The Company agrees that, from time to time during the term of this Agreement,
on the terms and subject to the conditions set forth herein, it may issue and
sell to or through an Agent, as sales agent and/or principal, up to that number
of shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), having an aggregate offering price of $150,000,000 (the “Shares”);
provided, however, that in no event shall the Company issue or sell to or
through the Agents such number of Shares that would (a) exceed the number or
amount of shares of Common Stock then available for offer and sale under the
currently effective Registration Statement (as defined below) pursuant to which
the offering hereunder and under any Terms Agreement (as defined below) is being
made or (b) exceed the number of authorized but unissued shares of the Common
Stock (the lesser of (a) and (b), the “Maximum Amount”). Notwithstanding
anything to the contrary contained herein, the Parties acknowledge and agree
that compliance with the limitations set forth in this Section 1 on the Maximum
Amount of Shares that may be issued and sold under this Agreement and any Terms
Agreement shall be the sole responsibility of the Company, and that the Agents
shall have no obligation in connection with such compliance. The Company agrees
that whenever it determines to sell Shares directly to an Agent, as principal,
it will enter into a separate agreement (each, a “Terms Agreement”) in form and
substance as agreed upon by the Company and the Designated Agent (as hereinafter
defined) relating to such sale in accordance with Section 2(b) of this Agreement
(each such transaction being referred to as a “Principal Transaction”). Each
transaction pursuant to this Agreement in which the Company determines to sell
Shares through an Agent, as sales agent, is hereinafter referred to as an
“Agency Transaction”. The issuance and sale of Shares to or through the Agents
will be effected pursuant to the Registration Statement (as defined below) filed
by the Company and which was declared effective under the Securities Act (as
defined below) by the U.S. Securities and Exchange Commission (the “Commission”)
on July 27, 2020.”

 

Except as set forth above, no other amendments to the Sales Agreement are
intended by the parties thereto, are made, or shall be deemed to be made,
pursuant to this Amendment, and all provisions of the Sales Agreement, including
all exhibits thereto, unaffected by this Amendment shall remain in full force
and effect.

 

Each capitalized term used but not defined herein shall have the meaning
ascribed to such term in the Sales Agreement.

 

This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together will constitute one and the same
instrument.

 

[Signature Page Follows.]

 



 

 

  

If the foregoing is in accordance with your understanding of our agreement,
please so indicate in the space provided below for that purpose, whereupon this
letter shall constitute a binding agreement between the Company and the Agents. 

 

  Very truly yours,       SURO CAPITAL CORP.           By: /s/ Mark Klein  
Name: Mark Klein   Title:    Chief Executive Officer and President

 

CONFIRMED AND ACCEPTED, as of

the date first above written:

 

BTIG, LLC

 

By: /s/ Dennis King   Name:      Dennis King   Title:        Managing Director  
   

 

JMP Securities LLC 

 

By:  /s/ Jorge Solares-Parkhurt   Name:      Jorge Solares-Parkhurt  
Title:        Managing Director  

 

 

LADENBURG THALMANN & CO. INC. 

 

By:  /s/ Steve Kaplan   Name:      Steve Kaplan   Title:        Head of Capital
Markets  

 

[Signature page to Amendment No. 1 to At-the-Market Sales Agreement]

 



 

 

 

 